Citation Nr: 1141832	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a psychophysiological musculoskeletal disorder, manifested by low back pain.

2.  Entitlement to an initial disability in excess of 10 percent for radiculopathy 
L5-S1, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The appellant was initially granted entitlement to service connection for his low back disability in August 1975 and assigned a 10 percent disability rating.

The appellant brought his present claim of entitlement to an increased disability rating for his low back disability in August 2003.  A February 2005 rating decision granted the appellant's claim, increasing his disability rating from 10 percent to 20 percent disabling, effective August 4, 2003, date of the appellant's claim.  Thereafter, the appellant submitted additional medical evidence in support of his claim.  The RO issued a second rating decision in October 2005, confirming and continuing the previously assigned 20 percent disability rating.  The appellant filed a notice of disagreement with this determination in March 2006, and timely perfected his appeal in August 2007.

In a December 2009 rating decision, the RO denied entitlement to service connection for lumbar degenerative disc disease (DDD) with stenosis and left sciatic radiculitis.  An August 2010 rating decision confirmed and continued this denial.  Following the submission of additional evidence, the RO issued a rating decision in December 2010, which granted entitlement to service connection for radiculopathy, L5-S1, to the left lower extremity, assigning a 10 percent disability rating.  As VA's General Rating Formula for Diseases and Injuries of the Spine includes the assessment of both orthopedic and neurological symptoms, the Board has determined that the separately assigned neurological disability rating for the appellant's left lower extremity radiculopathy is part and parcel of the appellant's original claim for an increased disability rating.  Further, as the grant of a 10 percent disability rating did not constitute a full grant of the benefit sought, the left lower extremity radiculopathy issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2011, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing in Montgomery, Alabama.  A transcript of that proceeding has been prepared and incorporated into the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the appellant or reasonably raised by the record.  The evidence of record fails to show that the appellant is currently unemployed.  In fact, during his Travel Board hearing with the undersigned in April 2011, the appellant specifically stated that he was employed by a flower nursery.  Accordingly, consideration of his eligibility for TDIU is not warranted.  See Rice, supra, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy L5-S1, left lower extremity, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by severe limitation of motion.

2.  The evidence does not demonstrate that the appellant's service-connected low back disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not more, for the service-connected psychophysiological musculoskeletal disorder, manifested by low back pain, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased disability rating for his service-connected low back disability

In the interest of clarity, the Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).


The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the appellant's claim, letters dated in December 2004 and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This was accomplished by the June 2008 notice letter.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2008, was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and a supplemental statement of the case was provided to him in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

In short, the record indicates that the appellant received appropriate notice pursuant to the VCAA.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records, VA, and private medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

VA provided the appellant with appropriate VA examinations in December 2004, June 2007, and July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by the record.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the duty to assist provisions of the VCAA and that no further actions need be undertaken on the appellant's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The appellant has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the option of a personal hearing before the Board.

Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

As noted above, the appellant contends that his low back disability is more severe than currently contemplated by his 20 percent disability evaluation.

Governing Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Where, as here, entitlement to service-connection has been established and a higher disability rating is at issue, the extent of impairment throughout the entire appeal period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific Rating Criteria

During the pendency of this appeal, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to a veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined that the amended rating criteria can be applied only for the period from and after the effective date of the regulatory change.  The Board can apply only the former regulation to rate the disability for periods preceding the effective date of the regulatory change. However, the former rating criteria may be applied prospectively, beyond the effective date of the new regulation.  See VAOPGCPREC 3-2000.




(i.)  The Former Schedular Criteria

Under former Diagnostic Code 5292, a 20 percent evaluation is assigned for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation is assigned for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.

Under Diagnostic Code 5293, the former rating criteria provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The revised rating schedule for rating intervertebral disc syndrome is as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Under Diagnostic Code 5295, lumbosacral strain, the former rating criteria provided a 20 percent evaluation for muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent evaluation was assigned for severe strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002).

[For the purposes of rating disability from arthritis, VA regulations consider the lumbar vertebrae a group of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) (2011).]
For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2011).

(ii.)  The Current Schedular Criteria

Effective September 26, 2003, a general rating formula for diseases and injuries of the spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses current Diagnostic Code 5237 [lumbosacral strain].

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5243 indicates to rate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months is rated as 10 percent disabling.

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated as 60 percent disabling.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011).

Analysis

The appellant's service-connected lumbar spine disability is currently rated as 20 percent disabling under Diagnostic Codes 9410-5237.  The Board notes that the appellant's initial low back disability was rated solely under Diagnostic Code 9410.  However, based upon the evidence of record, the Board has also considered the former Diagnostic Code 5292 [limitation of motion, lumbar spine] in rendering its decision.  

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

(i)  The Former Rating Criteria

After a review of the evidence pertaining to the appellant's service-connected low back disability, and for reasons set forth immediately below, the Board believes that the initial rating of the appellant under Diagnostic Code 9410 [anxiety disorder, other and unspecified neurosis] is inappropriate.  Utilization of Diagnostic Code 5003 [degenerative arthritis] with further consideration of Diagnostic Code 5292 [spine, limitation of motion of, lumbar] is more appropriate in the instant case.

The medical evidence of record demonstrates the appellant's low back symptomatology consists mainly of limitation of motion of the lumbar spine and associated complaints of pain.  Although the December 2004 VA examiner diagnosed the appellant, upon review of x-ray evidence, with mild left convex lateral curvature of the lumbar spine with an impression of no significant abnormalities, the most recent diagnosis of record, made by July 2010 VA examiner, is degenerative disc disease with degenerative joint disease.  As noted in the law and regulations section above, arthritis is rated based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Thus, the application of Diagnostic Codes 5003-5292 is more appropriate.

Despite the August 2010 rating decision, which denied the appellant's claim of entitlement to service connection for lumbar spine degenerative disc disease, the June 2007 VA examiner noted that the appellant had a longstanding history of low back pain.  He also had "rather severe degenerative changes of the lumbar spine."  It was considered likely that the degenerative changes were age-related.  Regardless, the effects of the degenerative changes on the appellant's pain level, as well as the effects of his old injury (for which he is currently service-connected), could not be separated.  It is well-established that where, as here, the effects of a service-connected disability cannot been clinically disassociated from the effects of a non-service-connected disorder, the effects must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will also consider Diagnostic Code 5293.

The medical evidence of record does not indicate pathology consistent with the assignment of his current 20 percent disability rating under Diagnostic Code 5295, let alone loss of lateral spine motion, positive Goldthwaite's sign, or most of the other criteria listed for a 40 percent rating under that diagnostic code.

Therefore, the Board believes that the most appropriate diagnostic codes for rating the appellant under the former schedular criteria are Diagnostic Codes 5003-5292 [arthritis-limitation of lumbar spine motion] and Diagnostic Code 5293 [intervertebral disc syndrome].

(ii.)  The Current Schedular Criteria

With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  The Board will consider these diagnostic codes.


As noted above, based on the inability of the June 2007 VA examiner to separate the effects of the appellant's degenerative changes on his pain level and the effects of his old service-connected injury, the Board will also consider Diagnostic Code 5243 for intervertebral disc syndrome.  See Mittleider, supra.

Schedular Rating

(i.)  The Former Schedular Criteria

As has been discussed in the law and regulations section above, the appellant's lumbar spine arthritis is rated based on limitation of motion.  Under the former version of Diagnostic Code 5292, to warrant a 40 percent disability rating, the evidence must show severe limitation of motion of the lumbar spine.

The report of the December 2004 VA examination included ranges of lumbar spine motion, as follows:


December 2004 Exam
Normal Range of Motion
Flexion
52 degrees with pain at the extreme
0 to 90 degrees
Extension
15 degrees with pain
0 to 30 degrees
Lateral Flexion
(R) 20 degrees with pain
(L) 25 degrees with pain
0 to 30 degrees
Rotation
15 degrees bilaterally with pain at the extreme
0 to 30 degrees

See VA Spine Examination Report, December 30, 2004.  After having given the matter careful consideration, the Board finds that the clinically demonstrated range of lumbar spine motion is best characterized as severe.  In this regard, the Veteran has lost half of his extension and rotation motion.

The appellant also submitted private treatment records dated in 2005, which provided range of motion findings.  Treatment records from E.M. Schnitzer, M.D., revealed the following:


December 2005 Exam
Normal Range of Motion
Flexion
0 to 45 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Records, E.M. Schnitzer, M.D., December 6, 2005.  Also in December 2005, private treatment records from Industrial Wellness and Rehab revealed the following range of motion findings:


December 2005 Exam
Normal Range of Motion
Flexion
0 to 30 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Records, Industrial Wellness and Rehab, December 8, 2005.  These treatment reports indicate that the appellant had less than 50 percent of the normal ranges of motion and thus suffered from significant limitation of motion.

The report of the June 2007 VA examination included ranges of lumbar spine motion, as follows:


June 2007 Exam
Normal Range of Motion
Flexion
60 degrees with pain
0 to 90 degrees
Extension
10 degrees with pain
0 to 30 degrees
Lateral Flexion
(R) 25 degrees with pain
(L) 20 degrees with pain
0 to 30 degrees
Rotation
25 degrees bilaterally with pain at the extreme
0 to 30 degrees

See VA Spine Examination Report, June 22, 2007.  Here, the appellant demonstrated loss of extension (less than half of normal).  The remainder of the range of motion results were more than half of normal or close to normal.  
In April 2008, the appellant submitted private treatment records from R. L. White, M.D., which revealed the following range of motion findings:


April 2008 Exam
Normal Range of Motion
Flexion
0 to 30 degrees
0 to 90 degrees
Extension
0 to 10 degrees
0 to 30 degrees

See Private Treatment Record, R. L. White, M.D., April 10, 2008.  Similar to the December 2005 private treatment records, the April 2008 range of motion findings indicate severe loss of motion, less than 50 percent of the normal ranges of motion.  

The report of the July 2010 VA examination included ranges of lumbar spine motion, as follows:


July 2010 Exam
Normal Range of Motion
Flexion
90 degrees with pain
0 to 90 degrees
Extension
20 degrees with pain
0 to 30 degrees
Lateral Flexion
15 degrees bilaterally with pain
0 to 30 degrees
Rotation
(R) 0 to 10 degrees with pain
(L) 0 to 3 degrees with pain
0 to 30 degrees

See VA Spine Examination Report, July 9, 2010.  Here, the appellant's flexion was normal, his extension was almost normal, and his lateral flexion was approximately half of normal.  The appellant's rotation was significantly less than 50 percent of the normal range of motion.

In affording the appellant the full benefit of the doubt, the Board finds that the evidence of record is in equipoise, and the appellant is entitled to a 40 percent disability rating for severe limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); see also DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

With respect to Diagnostic Code 5293, the evidence does not support a finding of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief, so as to warrant a 60 percent rating.  

(ii.)  The Current Schedular Criteria

Under the current schedular criteria, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the appellant must show unfavorable ankylosis of the entire thoracolumbar spine.  

A rating in excess of 40 percent under Diagnostic Code 5237 is not warranted.  At no time has the appellant demonstrated ankylosis of the entire spine. He has consistently demonstrated motion of the spine.  Further, a higher rating is not warranted under Diagnostic Code 5243 based on physician-prescribed bedrest, as there were no such periods.  As such, the rating under the old criteria is more advantageous to the appellant, than the manner in which he was initially rated by the RO.

In sum, pursuant to the old criteria, the appellant's lumbar spine disability caused severe limitation of motion warranting a 40 percent rating under Diagnostic Code 5292.  The benefit sought on appeal is granted.

Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Initially, the Board notes that the appellant has consistently complained of pain and limitation of motion of his lumbar spine.  The diagnostic codes directly address the question of limitation of motion and thus are adequate for rating purposes.  At no time during the appeal period did the evidence of record establish an exceptional disability picture.  Further, the record does not show that the appellant has required any hospitalizations for his service-connected low back disability.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.  Finally, there is no evidence of marked intererference with employment.  All of the complaints presented by the appellant are contemplated in the applicable diagnostic codes, and thus, referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is not necessary.

In short, the evidence does not support the proposition that the appellant's low back disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).



ORDER

Entitlement to a 40 percent disability rating, but no higher, for psychophysiological musculoskeletal disorder manifested by low back pain, is granted.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, L5-S1, left lower extremity.

The Veteran asserts that his service-connected left leg radiculopathy is worse than reflected by the assigned rating.  The RO has evaluated this disability under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2011).  In this case, Diagnostic Code 8599 is used to evaluate unlisted diseases of the peripheral nerves that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve.  See 38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 8521, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the external popliteal nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation is assigned where there is complete paralysis of the external popliteal nerve with: foot drop and slight drop of the first phalanges of all toes; inability to dorsiflex the foot; extension (dorsal flexion) of the proximal phalanges of the toes is lost; abduction of the foot is lost; adduction is weakened; and anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to schedule the appellant for a VA examination with an appropriate expert to determine the degree of impairment due to the service-connected left leg radiculopathy and any impact on employability due to his service-connected disabilities.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to the Remand.  

All necessary tests should be accomplished.  Request that the examiner identify all left lower extremity neurological manifestations of the appellant's service-connected lumbar spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.), as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, this should be characterized as mild, moderate, or severe.  In addition, the examiner should provide an opinion as to whether, as a result of the appellant's service-connected disability, he is unable to obtain and maintain substantially gainful employment.  A complete rationale should accompany all opinions provided and the examination report must be typed.

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.

3.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the appellant afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


